Opinion filed March 1, 2007

















 








 




Opinion filed March 1, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00020-CV 
                                                    __________
 
                                       IN RE VIRGINIA CHEYENNE BERRY
 

 
                                                Original
Mandamus Proceeding
 

 
                                              M
E M O R A N D U M  O
P I N I O N
Virginia
Cheyenne Berry has filed in this court a petition for writ of mandamus and a
motion for emergency relief.  Berry is challenging the December 20, 2006 order on James
David Jaden Berry=s motion to modify a protective order
entered in the 318th District Court in Midland County  in Trial Court Cause
No. FM 44,466.  Berry=s contentions should be raised as an appeal
from the order modifying the protective order. 
Tex. Fam. Code
Ann. ' 81.009 (Vernon Supp. 2006), '
87.001 (Vernon 2002).
The
petition for writ of mandamus is denied. 
The motion for emergency stay of proceedings in the trial court is moot.
 
PER
CURIAM
March 1, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.